Name: 95/325/ECSC: Commission Decision of 26 July 1995 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (160th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  industrial structures and policy;  trade;  technology and technical regulations;  iron, steel and other metal industries
 Date Published: 1995-08-11

 Avis juridique important|31995D032595/325/ECSC: Commission Decision of 26 July 1995 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (160th derogation) Official Journal L 190 , 11/08/1995 P. 0016 - 0017COMMISSION DECISION of 26 July 1995 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (160th derogation) (95/325/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof, Having regard to High Authority recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by recommendation 88/27/ECSC (2), and in particular Article 3 thereof, Whereas certain iron and steel products indispensable to the manufacture of certain goods and having very special physical and chemical characteristics are not produced in the Community, or produced in insufficient quantities; whereas for a number of years insufficiency has been overcome by duty-free tariff quotas; whereas Community producers are still not in a position to comply with the present quality requirements put forward by the users; whereas duty-free quotas at a level securing the supply of users is consequently required; Whereas import of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly competing products; Whereas neither this suspension of duties nor this tariff quota is likely to jeopardize the objectives of recommendation No 1/64, but will help to maintain existing trade flows between Member States and non-member countries; Whereas these are special cases in the commercial policy field justifying the authorization of derogations pursuant to Article 3 of recommendation No 1/64; Whereas it is necessary to make sure that the tariff quota granted will have no other function than meeting the specific needs of certain transforming industries; Whereas the Governments of the Member States have been consulted on the tariff quota set out below, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized to derogate from the obligations arising pursuant to Article 1 of High Authority recommendation No 1/64 to the extent necessary to suspend at the levels indicated the customs duties on the products set out below, within tariff quota of the amounts indicated for the Member States concerned: >TABLE> 2. The abovementioned products must, in addition, comply with the following physical specifications: (a) decarburization: depth of decarburization measured without defects: - wire rod as under (a) and (b): 0,05 mm maximum, - wire rod as under (c): 0,07 mm maximum; (b) surface condition: maximum depth of defects (tears, fissures or folds) measured perpendicular to the surface: 0,05 mm. (c) non-metallic inclusions: examination to be carried out in accordance with the AFNOR standard (ref. A 04/106) of July 1972 and with Stahl-Eisen-Blatt 1570/71, typical maximum value figure 1 from the surface to two-thirds of the radius, typical maximum value figure 2 beyond two-thirds of the radius to the core. The values indicated are valid for any type of inclusion. Article 2 1. Member States accorded quotas pursuant to Article 1 shall ensure, in liaison with the Commission, that such quotas are apportioned among third countries on a non-discriminatory basis. 2. Community provisions on the matter shall apply for the purpose of verifying that the products in question are used for the particular purpose prescribed. Article 3 This Decision is addressed to the Member States. It shall apply from 1 January until 31 December 1995. Done at Brussels, 26 July 1995. For the Commission Leon BRITTAN Vice-President